United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-2519
                    ___________________________

                         United States of America,

                    lllllllllllllllllllllPlaintiff - Appellee,

                                       v.

                               Marc Gibbons,

                  lllllllllllllllllllllDefendant - Appellant.
                                   ____________

                 Appeal from United States District Court
               for the Northern District of Iowa - Sioux City
                              ____________

                       Submitted: February 21, 2019
                         Filed: February 26, 2019
                              [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
      Marc Gibbons directly appeals the sentence the district court1 imposed after he
pleaded guilty to a firearm offense, pursuant to a plea agreement containing an appeal
waiver. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sentence as substantively unreasonable.

      We will enforce the appeal waiver in this case because our review of the record
demonstrates that Gibbons entered into the plea agreement and the appeal waiver
knowingly and voluntarily, his challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Further, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the appeal
waiver.

      Accordingly, we dismiss this appeal.
                     ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-